    CASE 0:08-cv-05758-MJD-ECW Document 221 Filed 03/19/20 Page 1 of 3




                 UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF MINNESOTA


_________________________________

In re: Baycol Products Litigation                    MDL No. 01-md-1431 MJD
                                                     Case No. 08-cv-5758 (MJD/ECW)
UNITED STATES OF AMERICA ex rel.
LAURIE SIMPSON,


                    Plaintiff,

                                    v.                      ORDER


BAYER HEALTHCARE
PHARMACEUTICALS, INC.;
BAYER CORP.; and
BAYER A.G.,

                 Defendants.
_________________________________

      This case is before the Court on the Joint Stipulation to Modify Amended

Scheduling Order Pursuant to L.R. 16.3 (Dkt. 217). Having considered the Stipulation

and for good cause shown, IT IS ORDERED that the Scheduling Order is modified as

follow:

      1. Pleadings and Disclosures

      Current: May 13, 2020               Amended: October 11, 2020
      All motions which seek to amend the pleadings to add parties or claims must be
      served and filed on or before this date, and shall include a redlined version
      reflecting the changes contained in the proposed amended pleading. This deadline
      does not apply to motions which seek to amend the complaint to add a claim for
      punitive damages.
CASE 0:08-cv-05758-MJD-ECW Document 221 Filed 03/19/20 Page 2 of 3



 2. Discovery and Nondispositive Motions

 Current: April 29, 2020            Amended: September 28, 2020
 All fact discovery any kind shall be commenced in time to be completed by this
 date.

 Current: May 29, 2020             Amended: October 26, 2020
 The identity of expert witnesses must be disclosed in accordance with Fed. R. Civ.
 P. 26(a)(2)(A) by this date.

 Current: June 26, 2020             Amended: November 23 2020
 The written reports of expert witnesses must be served in accordance with Fed. R.
 Civ. P. 26(a)(2)(A) (B) by this date.

 Current: June 26, 2020             Amended: November 23, 2020
 The identity of rebuttal expert witnesses must be disclosed in accordance with
 Fed. R. Civ. P. 26(a)(2)(A) by this date.

 Current: August 7, 2020             Amended: January 4, 2021
 The written reports of rebuttal expert witnesses must be served in accordance with
 Fed. R. Civ. P. 26(a)(2)(B) by this date.

 Current: September 7, 2020          Amended: February 4, 2021
  The identity and written reporters of further rebuttal witnesses must be served in
 accordance with Fed. R. Civ. P. 26(a)(2)(A) and (B) by this date.

 Current: October 30, 2020                Amended: March 28, 2021
 All expert discovery including expert depositions shall be commenced in time to
 be completed by this date.

 Current: November 30, 2020          Amended: April 29, 2021
 All non-dispositive motions and supporting pleadings (notice of motion, motion,
 affidavits, exhibits, memorandum of law, and proposed order), including those
 which relate to fact and expert discovery and any request for extension of this
 Pretrial Scheduling Order, shall be served, filed and HEARD by this date. Prior to
 scheduling any non-dispositive motion and following the conference required by
 Fed. R. Civ. P. 37(a)(1) and L.R. 37.1.

 3. Dispositive Motions and Trial

 Current: December 30, 2020          Amended: May 31, 2021
 All dispositive motions shall be filed by the moving party by this date.
   CASE 0:08-cv-05758-MJD-ECW Document 221 Filed 03/19/20 Page 3 of 3



     Current: April 30, 2021           Amended: September 27, 2021
     This matter will be ready for a JURY trial by this date. The parties estimate they
     will need 10 days for trial.




Dated: March 19, 2020
      _________________________________s/Elizabeth Cowan Wright
                                       ELIZABETH COWAN WRIGHT
                                       United States Magistrate Judge
